

115 HR 2594 IH: Small Business Payment for Performance Act of 2017
U.S. House of Representatives
2017-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2594IN THE HOUSE OF REPRESENTATIVESMay 23, 2017Mr. Fitzpatrick (for himself, Mrs. Murphy of Florida, and Mr. Knight) introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo amend the Small Business Act to provide interim partial payment to small business contractors
			 that request an equitable adjustment due to a change in the terms of a
			 construction contract, and for other purposes.
	
 1.Short titleThis Act may be cited as the Small Business Payment for Performance Act of 2017. 2.Equitable adjustments to construction contractsThe Small Business Act (15 U.S.C. 631 et seq.) is amended by inserting after section 15 the following new section:
			
				15A.Equitable adjustments to construction contracts
 (a)Request for an equitable adjustmentA small business concern performing a construction contract that was awarded by an agency may submit a request for an equitable adjustment to the contracting officer of such agency if the contracting officer directs a change in the terms of the contract performance without the agreement of the small business concern. Such request shall—
 (1)be timely made pursuant to the terms of the contract; and (2)specify the estimated amount required to cover additional costs resulting from such change in the terms of the contract performance.
 (b)AmountUpon receipt of a request for equitable adjustment under subsection (a), the agency shall provide to the small business concern an interim partial payment of an amount that is at least 50 percent of the estimated amount under subsection (a)(2).
 (c)LimitationAny interim partial payment made under this section shall not be deemed to be an action to definitize the request for an equitable adjustment.
 (d)Flow-Down of interim partial payment amountsA small business concern that requests an equitable adjustment under this section shall pay to a first tier subcontractor or supplier the portion of each interim partial payment received that is attributable to the increased costs of performance incurred by the first tier subcontractor or supplier due to the change in the terms of the contract performance. A first tier subcontractor or supplier that receives a portion of an interim partial payment under this section shall pay to a subcontractor or supplier at any tier the appropriate portion of such payment..
		